Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Nick S. Pomonis, D.0O., DATE: September 28, 1995
Petitioner,

Docket No. C-95-090
Decision No. CR396

“ve

The Inspector General.

DECISION

By letter dated January 19, 1995, Nick S. Pomonis, D.O.,
Petitioner herein, was notified by the Inspector General
(I.G.) of the U.S. Department of Health & Human Services
(DHHS), that it had been decided to exclude him, for a
period of five years, from participation in the Medicare
program and from participation in the Medicaid, Maternal
and Child Health Services Block Grant and Block Grants to
States for Social Services programs, which are referred
to hereinafter collectively as "Medicaid." The I.G.'s
rationale was that exclusion, for at least five years, is
mandated by sections 1128(a)(1) and 1128(c) (3) (B) of the
Act because Petitioner had been convicted of a criminal
offense related to the delivery of an item or service
under Medicaid.

Petitioner filed a timely request for review of the

I.G.'s action by an administrative law judge of the

Departmental Appeals Board (DAB). The I.G. moved for
summary disposition.

Because I determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have granted the I.G.'s motion
and decided the case on the basis of the parties' written
submissions.

As the I.G. has proven that Petitioner was convicted of a
criminal offense related to the delivery of an item or
service under the Medicaid program, within the meaning of
2

section 1128(a) (1) of the Social Security Act (Act), I
find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare to be excluded from participation
in Medicare and Medicaid for a period of at least five
years.!

PETITIONER'S ARGUMENT AND OBJECTIONS
TO THE I.G.'s EXHIBITS

Petitioner contends that he was not convicted of any
offense under State law. Accordingly, Petitioner
contends that the I.G. had no basis to exclude him for
the five year mandatory period under section 1128(a) (1)
of the Act.

The I.G. submitted 15 exhibits (marked as I.G. Ex. 1
through 15) in conjunction with her motion for summary
disposition. Petitioner submitted six exhibits (marked
as P. Exs. 1 through 6) in conjunction with his
opposition to the I.G.'s motion for summary disposition.
Petitioner has objected to I.G. Exs. 2, 3, 5, 9, and 13.
The I.G. has not objected to any of Petitioner's
exhibits. The I.G. submitted four additional exhibits,
marked as I.G. Exs. 16 ~ 19, with her reply brief.
Petitioner has filed no objection to I.G. Exs. 16 - 19.
Although the I.G. submitted I.G. Exs. 16 ~ 19 untimely, I
find that she had good cause for doing so, as these
exhibits specifically address issues that were first
raised by Petitioner in his response brief. See 42
C.F.R. § 1005.4; 42 C.F.R. § 1005.8; 42 C.F.R. § 1005.15.

I overrule all of Petitioner's objections to the I.G.'s
exhibits. Petitioner has not argued that I should
exclude the I.G.'s exhibits because they are either

' Section 1128(a)(1) of the Act mandates that the
Secretary of the Department of Health and Human Services
(Secretary) exclude individuals and entities convicted of
program related criminal offenses from participation in
Medicare and shall direct that such individuals and
entities be excluded from participation in Medicaid.
3

irrelevant or immaterial. 42 C.F.R. § 1005.17(b). Nor
has Petitioner suggested that any of these exhibits
unfairly prejudice or confuse the issues before me. 42
C.F.R. § 1005.17(d). While Petitioner suggests that I
apply the Federal Rules of Evidence and reject the above
I.G. exhibits, I am not bound by the Federal Rules in the
context of this administrative proceeding. 42 C.F.R. §
1005.17.

As to I.G. Exs. 2 and 15, Petitioner contends that these
exhibits contains unsworn and incorrect allegations and
conclusions that are directly contradicted by his
affidavit. That objection is not proper in this
administrative forum. The fact that I.G. Exs. 2 and 15
are at odds with Petitioner's sworn statement is not
relevant to the exhibits' admissibility, but to the
weight I assign to these exhibit. Moreover, neither
Petitioner's affidavits nor any of his exhibits
contradict the vital points contained in I.G. Exs. 2 and
15.

The record as a whole establishes that Petitioner's plea
of nolo contendere was the direct result of Petitioner's
submission of a claim for reimbursement in the amount of
$177.72 for Medicaid services that were not in fact
provided as claimed by Petitioner. I.G. Exs. 1 - 8, 10 -
19; P. Exs. 1 - 4. Petitioner's contention that the
patients he saw on December 18, 1991 had other insurance
is not relevant to my determination here, nor does
Petitioner's exhibit support these contentions. The
documentation submitted by Petitioner contains nothing
which contradicts that Medicaid recipient PCN-511369544
was a Medicaid recipient on December 18, 1991, the date
she allegedly received treatment at his office. Nor does
anything in the record contradict that Petitioner's
submission of a claim for reimbursement to provide
Medicaid services to recipient PCN-511368544 in the
amount of $177.72 formed the basis for Petitioner's
conviction. I.G. Exs. 2, 3; P. Exs. 4, 5.

Additionally, Petitioner objects to the characterization
contained in I.G. Ex. 5. This objection is specious.

The I.G. is entitled to argue as to the meaning of I.G.
Ex. 5. It is my function as the finder of fact to
determine what interpretation that exhibit ultimately has
in the context of this case. I have done that in the
context of this Decision. The record as a whole supports
that the events described in I.G. Ex. 5 did occur in the
context of Petitioner's criminal case. Petitioner has
offered nothing substantive to contradict this evidence.
4

Petitioner objects to I.G. Ex. 9, which is a copy of the
letter notifying Petitioner of the I.G.'s determination
to exclude him. The basis for Petitioner's objection is
that the exclusion directed and imposed against
Petitioner by the I.G. is unreasonable. I take this
argument to mean that since the five-year exclusion of
Petitioner is unreasonable, the notice letter which the
I.G. sent to Petitioner, and which informed Petitioner of
his exclusion, is merely a self-serving, unsupported
statement by the I.G. I do not find I.G. Ex. 9
particularly helpful to me in my determination in this
case, but I do not reject it for the reasons argued by
Petitioner. In my prehearing order dated March 15, 1995,
I told the parties not to submit the notice letter as an
exhibit. Accordingly, I reject I.G. Ex. 9.

Petitioner objects to I.G. Ex. 13 because he received it
after he received notice of his exclusion. This exhibit
is a letter informing Petitioner that the I.G. has
considered additional information provided by Petitioner
and remains convinced that Petitioner should be excluded
under the mandatory exclusion provisions. Again, while I
do not find this exhibit particularly helpful to me in
making my Decision, there is nothing prejudicial to
Petitioner contained in this letter. The letter merely
states the I.G.'s position.

Accordingly, I admit I.G. Exs. 1 - 8 and 10 ~ 19 and P.
Exs. 1 through 6 into evidence for purposes of my
Decision in this case.

FINDINGS OF FACT AND CONCLUSIONS OF LAW?

1. During the period relevant herein, Petitioner was an
osteopathic physician licensed in the state of Texas.
I.G. Ex. 1.

2. On December 13, 1993, Petitioner was charged by the
State of Texas with committing deceptive business

? I cite to the parties' briefs and my Findings of
Fact and Conclusions of Law as follows:

Petitioner's Brief . .
I.G.'s Brief .....
Petitioner's Exhibit .
I.G.'s Exhibit. ...
My Findings of Fact and
Conclusions of Law... .. . . Finding (number)

» . ~P. Br. (page)
» . . I.G. Br. (page)
+ « ». P. Ex. (number)
« « . I.G. Ex. (number)
5

practices, a misdemeanor under Texas law. I.G. Exs. 1,
5, 10 at 2.

3. Specifically, the State alleged that Petitioner
claimed reimbursement from Medicaid for services he did
not actually provide to patients. I.G. Exs. 1, 2, 3, 19.

4. On December 14, 1993, Petitioner pled nolo contendere
to the misdemeanor charge of deceptive business
practices, as contained in the charging document, and the
plea was accepted by the court. I.G. Exs. 1, 3, 5, 10 at
2; P. Ex. 4.

5. The judge receiving Petitioner's plea issued a
"Deferred Adjudication Order," requiring Petitioner to be
placed on probation for 6 months, pay a fine, and pay
restitution in an unspecified amount. I.G. Exs. 3, 4, 5;
P. Exs. 2, 4.

6. Petitioner's plea of nolo contendere is a conviction
for purposes of section 1128(a)(1) of the Act. Act,
section 1128(i)(3). Finding 4.

7. Petitioner's participation in a deferred adjudication
program is a conviction for purposes of section
1128(a)(1) of the Act. Act, section 1128(i)(4). Finding
5.

8. Petitioner's conviction for deceptive business
practices was based on his claiming to have provided
$177.72 of Medicaid services which he did not in fact
provide. I.G. Exs. 1, 2, 3; Findings 6, 7.

9. Inasmuch as (1) Petitioner's plea of nolo contendere
was accepted by the court; (2) the offense to which
Petitioner pled was related to his delivery of an item or
service under Medicaid; and (3) Petitioner participated
in a formal deferred adjudication program, Petitioner's
conviction satisfies the criteria set forth in section
1128(a)(1) of the Act. Findings 4 - 8; Act, section
1128(a) (1).

10. On or about June 3, 1994, Petitioner satisfied the
deferred adjudication requirements imposed by the court,
whereupon the court terminated his probation, permitted
him to withdraw his plea, and dismissed the charges
against him. P. Ex. 2; I.G. Exs. 8, 19.

11. Prior to the June 3, 1994 action by the State court,
on April 25, 1994, the court entered an order dismissing
the criminal complaint against Petitioner because he
6

fulfilled the terms of his probation. P. Ex. 2; I.G.
Exs. 6, 19.

12. On May 6, 1994, the State court granted Petitioner's
motion for a new trial in Petitioner's misdemeanor case.
P. Ex. 1; I.G. Ex. 6, 19.3

13. In an order dated June 1, 1994, the State court
vacated its May 6 order granting Petitioner a new trial,
and set aside its April 25, 1994 order. I.G. Ex. 19;
Findings 11 - 12.

14. On April 20, 1995, the State court dismissed
separate felony indictments against Petitioner. I.G. Ex.
19.

15. The State court's dismissal of Petitioner's felony
indictments did not affect the misdemeanor charge of
deceptive business practices to which Petitioner pled
nolo contendere. I.G. Ex. 19.

16. Federal law is controlling in determining whether an
individual has been "convicted" for purposes of section
1128(a)(1). Act, section 1128(i).

17. Petitioner was properly excluded pursuant to the
mandatory five year exclusion provision contained in the
Act. Act, sections 1128(a) (1), 1128(c)(3)(B). Findings
1 - 16.

18. I have no authority to reduce the five-year
exclusion that the I.G. has directed and imposed upon
Petitioner. Act, sections 1128(a)(1), 1128(c)(3)(B); 42
C.F.R. §§ 1001.102, 1005.4. Findings 1 - 17.

DISCUSSION

The law relied upon by the I.G. to exclude Petitioner
requires, initially, that the person to be excluded have
been convicted of a crime.

Section 1128(i) provides that an individual will be
deemed to have been "convicted" of a crime under any of
the following circumstances:

(1) when a judgment of conviction has been entered
against the individual or entity by a federal,

3p, Ex. 1 and I.G. Ex. 6 are identical copies of
Petitioner's May 2, 1994 motion for new trial.
7

State, or local court, regardless of whether there
is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against
the individual or entity by a Federal, State, or
local court;

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a federal,
State, or local court; or

(4) when the individual or entity has entered into
participation first offender, deferred adjudication,
or other arrangement or program where formal
judgement of conviction is withheld in order to give
a defendant an opportunity to correct his conduct or
make restitution, in the hope that this will
convince the judge that no formal finding of guilt
is necessary.

In the case at hand, Petitioner, an osteopath, was
charged with intentionally billing the Medicaid program
for services he did not, in fact, render as claimed. He
entered a plea of nolo contendere to the charges and a
State judge sentenced him to a fine and probation,
imposed in the context of deferred adjudication. Finding
5. The I.G. argues that Petitioner has been convicted of
a criminal offense for purposes of the exclusion statute
because his nolo plea was accepted by the court and
because he was placed on deferred adjudication as part of
sentencing. Findings 6, 7.

It is well established in numerous DAB and federal court
decisions that a criminal conviction based on filing
false claims for reimbursement from Medicare or Medicaid
mandates exclusion under 1128({a)(1). Jack W. Greene, DAB
CR19, aff'd DAB 1078 (1989), aff'd sub nom.

Sullivan, 731 F. Supp. 835 (E.D. Tenn. 1990). Therefore,
Petitioner's submission of documents to Medicaid in which
he claimed reimbursement from Medicaid for services that
were not provided as claimed constitutes financial
misconduct related to the delivery of Medicaid services.

Petitioner, however, has a very different analysis of the
question of whether he was convicted. He argues that, in
Texas, when a prior court decision is vacated, and/or a
new trial ordered, the case "is restored to its position
before any former trial and/or plea or holding by the
court." Consequently, since he sought and was granted a
new trial in his criminal case, his plea and the court's
8

holdings become nullities. Since his conviction no
longer existed, Petitioner contends, there was no legal
basis for excluding hin.

However, contrary to Petitioner's argument, the DAB has
concluded that a determination of whether an individual
has been convicted within the meaning of section 1128(i)
of the Act is a matter of federal law, and that a State
court's determination is not controlling. Michael P.
Hiotis, DAB CR316 (1994). The federal courts, too, have
held that what constitutes a conviction under the
Medicaid Act is determined by federal law not State law.

Dickerson v. New Banner Institute Inc., 460 U.S. 103, 110
(1983).

The federal law which controls this case is section
1128(i) of the Act, quoted above. It has been held by
this office, and affirmed by an appellate panel of the
DAB, that Congress intended mandatory exclusion to apply
to all situations in which a person is convicted of a
program-related offense, and that a conviction remains a
conviction, with regard to section 1128(a), even if it is
subsequently expunged from the defendant's record.
Carlos E. Zamora, DAB CR22, aff'd DAB 1104 (1989). The
legislative intent of the Act could not be clearer than
that expressed by the congressional committee that
drafted the 1986 amendments to the exclusion law:

The principal criminal disposition to which the
exclusion remedy [currently] does not apply are the
"first offender" and "deferred adjudication"
dispositions. It is the Committee's understanding
that States are increasingly opting to dispose of
criminal cases through such programs, where judgment
of conviction is withheld. The Committee is
informed that State first offender or deferred
adjudication programs typically consist of a
procedure whereby an individual pleads guilty or
nolo contendere to criminal charges, but the court
withholds the actual entry of a judgment of
conviction against them and instead imposes certain
conditions of probation, such as community service
or a given number of months of good behavior. If
the individual successfully complies with these
terms, the case is dismissed entirely without a
judgment of conviction ever being entered.

These criminal dispositions may well represent
rational criminal justice policy. The Committee is
concerned, however, that individuals who have
entered guilty or nolo [contendere] pleas to
criminal charges of defrauding the Medicaid program
9

are not subject to exclusion from either Medicare or
Medicaid. These individuals admitted that they
engaged in criminal abuse against a Federal health
program and, in the view of the Committee, they
should be subject to exclusion. If the financial
integrity of Medicare and Medicaid is to be
protected, the programs must have the prerogative
not to do business with those who have pleaded to
charges of criminal abuse against them.

H.R. Rep. No. 727, 99th Cong., 2d Sess. 75 (1986),
reprinted in 1986 U.S.C.C.A.N. 3607, 3665.

Consequently, Texas law does not control the outcome
here. The case law and statutory intent both support
that Petitioner was convicted by pleading nolo contendere
and by his participation in a deferred adjudication
program, irrespective of the fact that the charges were
dismissed before a conviction was entered. Findings 6,
7.

The second requirement of section 1128(a)(1) is that the
conviction must be related to the delivery of an item or
service under Medicare or Medicaid.

Petitioner has submitted an affidavit in which he states
that he did not commit the offense to which he pled nolo
contendere. P. Ex. 5. Petitioner further states in his
affidavit that it was not his understanding that he was
being charged with deceptive business practices related
to the Medicare or Medicaid program. P. Ex. 5.
Petitioner has also submitted an affidavit from an
employee that, in part, attacks the Medicaid fraud
investigator's report (I.G. Ex. 15). P. Ex. 6. However,
as I stated in overruling Petitioner's objection to I.G.
Ex. 5, nothing in either P. Ex. 5 or P. Ex. 6 contradicts
the evidence of record that Petitioner's plea of nolo
contendere was the direct result of Petitioner's
submission of a claim for reimbursement for Medicaid
services in the amount of $177.72 that were not in fact
provided as claimed by Petitioner. I.G. Exs. 1 - 8, 10 -
19; P. Exs. 1 - 4.4 The I.G.'s contention that Medicaid

* Although the evidence of record establishes that
Petitioner paid $19,886 in restitution to the Texas
Attorney General's Medicaid Fraud Control Unit, the I.G.
has not alleged the aggravating factor at 42 C.F.R. §
1001.102(b) (2) [acts resulting in conviction, or similar
acts, resulted in financial loss to Medicare and Medicaid
of $1,500 or more). I.G. Exs. 5, 15. Moreover, the
evidence indicates that most, if not all, of the
10

recipient PCN-511369544 was a Medicaid recipient on
December 18, 1991 is undisputed, even by a generous
reading of Petitioner's exhibits. Petitioner's statement
that it was never his understanding that the charge of
committing deceptive business practices was related to
Medicare or Medicaid is irrelevant. P. Ex. 5 at 2.

The fact remains that the I.G. has submitted a statement
from the prosecuting attorney, who has personal knowledge
of the nature of the charges against Petitioner, that the
charge to which Petitioner pled nolo contendere was based
on Petitioner's failure to provide services to Medicaid
recipient PCN-5511368544. I.G. Exs. 5, 19. Petitioner
has offered nothing to contradict that the investigation
conducted by the Texas Medicaid Fraud Bureau found that
Petitioner had submitted a claim for reimbursement for
Medicaid services that were not provided as claimed and
formed the basis for the charge of deceptive business
practices to which Petitioner ultimately pled. I.G. Exs.
1-5, 19. Nor does anything in the record contradict
that Petitioner's submission of a claim for reimbursement
to provide Medicaid services to recipient PCN-511368544
in the amount of $177.72 formed the basis for
Petitioner's conviction. I.G. Ex. 2, 3; P. Ex. 4, 5.

The affidavits that Petitioner contends cast doubt upon
the I.G.'s assertion that Petitioner's nolo contendere
plea is program related simply fail to do so. P. Ex. 5.

restitution of $19,886 was paid for offenses which are
not related to the offense to which Petitioner pled nolo
contendere, because the affidavit from the prosecuting
attorney states that the $19,886 in restitution was for
many offenses that were allegedly outside the statute of
limitations. I.G. Exs. 2, 3, 4, 5. Obviously, any
offense that Petitioner allegedly committed outside of
the criminal statute of limitations was not the basis for
Petitioner's plea of nolo contendere. I.G. Exs. 2, 3, 4,
5.

The court documents do not state with specificity the
amount of restitution that Petitioner was required to
pay. However, the record as a whole does reflect that
Petitioner pled guilty to one count of deceptive business
practices, where Medicaid services totalling $177.72 were
not provided as claimed by Petitioner. I.G. Exs. 2, 3.
However, I am unable to make any conclusions regarding
the amount of restitution Petitioner was made to pay as a
result of his pleading nolo contendere to the charge of
deceptive business practices, nor is it necessary for me
to do so in this case. I.G. Exs. 2, 3.
11

Petitioner states in his affidavit that the charges
against him do not state that they involved Medicare or
Medicaid and further states that it was not his
understanding that he was being charged with an offense
related to Medicare or Medicaid. These statements do
nothing to contradict the evidence against Petitioner.
Whether Petitioner understood that the charges to which
he pled nolo contendere involved Medicare or Medicaid is
irrelevant to my Decision in this case. Furthermore, it
is well established that having the words Medicare or
Medicaid within the conviction documents is not a
prerequisite to a finding that the conviction is program
related. Napoleon S. Maminta, M.D., DAB 1135 (1990);
Robert C. Greenwood, N.A., DAB 1423 (1993).

The affidavit submitted by Petitioner's nurse likewise
fails to cast doubt upon the program related nature of
Petitioner's offense. P. Ex. 6. The affidavit's primary
focus is the accuracy of the I.G. investigator's report
contained at I.G. Ex. 15. However, the affidavit does
not address the accuracy of the report contained at I.G.
Ex. 2, which states that the basis for the charge to
which Petitioner pled nolo tontendere was Petitioner's
failure to provide services to a Medicaid recipient.
I.G. Ex. 2; P. Ex. 6. Nor does the affidavit contained
at P. Ex. 6 contradict any of the evidence on the
critical issues of whether Petitioner was convicted and
whether that conviction is program related.

Finally, Petitioner has requested oral argument for the
purpose of presenting his arguments and evidence. I deny
Petitioner's request. Petitioner has no inherent right
to an oral argument. 42 C.F.R. § 1005.3, 1005.4. The
regulations grant me the discretion to grant or deny any
motion by either party, including a motion for oral
argument. 42 C.F.R. § 1005.3, 1005.4. I exercise that
discretion here and deny Petitioner's request for oral
argument.

Petitioner has already submitted his argument and
evidence through his briefs. and exhibits, as well as a
sworn statement on his own behalf and an affidavit from
his nurse. P. Exs. 5, 6. Both of these exhibits contain
denials stating that Petitioner did nothing wrong.
However, as I stated above, these affidavits are not
probative of the critical aspects of this case, that is,
whether Petitioner was convicted of a criminal offense
and whether that conviction is related to the delivery of
an item or service under Medicaid. To the extent that
Petitioner's affidavit contains a denial of his
conviction, it amounts to a collateral attack upon his
conviction, which I cannot consider in the context of
12

this case. Petitioner cannot use this forum to
collaterally attack his conviction. Jan C. Klein,
D:P.M., DAB CR177 (1992); Qlufemji Okunoren, M.D., DAB
CR150 (1991). Whether Petitioner knew that his
conviction in State court would result in an exclusion
from Medicare and Medicaid is also irrelevant. Thomas
Malik, DAB CR357 (1995); Douglas Schram, R.Ph., DAB CR215
(1992), aff'd DAB 1372 (1992).

As I find above, it is Petitioner's plea of nolo
contendere, and the fact that the conduct to which
Petitioner pled nolo contendere is program related that
triggers the mandatory exclusion. The statute requires
only a common sense connection between the criminal
offense and the delivery of items or services under
Medicare or Medicaid. Berton Siege], D.Q., DAB 1467, at
5 (1994); Thelma Walley, DAB CR207 (1992); Boris
Lipovsky, M.D., DAB 1363 (1992). The I.G. has more than
met her burden to establish a common sense connection
between Petitioner's plea of nolo contendere and the
Medicaid program. The record as a whole establishes that
Petitioner's plea of nolo contendere to the charge of
deceptive business practices was the result of his not
providing services to a Medicaid recipient as he claimed
to have done.

Under the law and regulations governing this case,
Petitioner must be excluded for a mandatory five-year
period once it is established that the offense to which
he pled nolo contendere is program related. Act, section
1128(a)(1); 42 C.F.R. § 1001.101, 1001.102. Petitioner
has not made any showing that an oral argument is
necessary in this case, nor has Petitioner made any
proffer that oral argument would be helpful to me in
deciding this case. I am not permitted to consider any
factors Petitioner may have to offer in mitigation unless
the exclusion imposed and directed by the I.G. is for
more than the five-year mandatory period and the I.G. has
alleged an aggravating factor. 42 C.F.R. § 1001.101,
1001.102. I have no authority to reduce Petitioner's
exclusion based on any mitigating factors that Petitioner
may allege at oral argument.

I have considered the statement made to me by Petitioner
in his affidavit, but nothing in that statement can serve
as a basis from which I can reduce his exclusion below
the five-year mandatory period. The evidence in this
case establishes that Petitioner was convicted within the
meaning of section 1128(i) and that his conviction is
program related under section 1128(a)(1). These are the
only issues before me in this case. The regulations do
13

not permit me to assess mitigating factors in this case
of mandatory exclusion.

CONCLUSION

Sections 1128(a) (1) and 1128(c)(3)(B) of the Act make it
mandatory for the Petitioner who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years. Accordingly, because the I.G. has
established that Petitioner has been convicted and has
further shown that Petitioner's conviction is related to
the delivery of Medicaid items or services, I have no
discretion but to uphold the mandatory five-year
exclusion imposed and directed against Petitioner by the
I.G.

/s/

Joseph K. Riotto
Administrative Law Judge
